McGILL, Justice
(dissenting in part).
I adhere to the views expressed and to our disposition on original hearing insofar as we reversed the judgment of the trial court and rendered judgment for Jordan Drilling Company for the 1584 feet drilled by it at the contract price of $2.75 per foot and denied Starr any recovery on his cross-action. However, I have concluded that we were in error in reversing the trial court’s judgment insofar as it denied Jordan any relief on its claim for drilling the cement out of the 7" casing after the cement had solidified. Chamlee testified that after the cement had set 72 hours he got to the well about 9 o’clock; that Jordan had just gone into the hole with tools and had gotten to 1010 feet and found the top of the cement — “I couldn’t imagine what had happened and about this time — it was ten o’clock. I don’t know exactly what time it was — and ‘Son’ came driving up in his pickup and we talked about finding the cement where it was at 1010 feet and what could have happened and what they could have done wrong. Anyway, there it was, and he said ‘It is nothing to worry about. Cement drills easy and we can drill it out in nothing flat — cement can be drilled 15 to 20 feet an hour and we will have no trouble with it,’ and so I left it right there and came back to Midland. * * * ”
This testimony was sufficient to raise an issue as to whether or not Jordan impliedly agreed to drill the cement out of the casing without compensation. In order to recover on its claim of quantum meruit for drilling the cement out of the casing in view of the testimony it was necessary that Jordan procure a jury finding that there was an implied contract whereby Starr impliedly agreed to pay for this work. He did not request any issue on this question and therefore waived any cause of action that he may have had based thereon. Therefore, it is my conclusion that the motion for rehearing should be granted in part and the trial court’s judgment affirmed insofar as it denies Jordan any recovery on his quantum meruit claim for drilling the cement out of the casing, otherwise I adhere to our original disposition of this case.